Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00515-CV

               SPECIALTY SELECT CARE CENTER OF SAN ANTONIO
                      d/b/a Casa Rio Healthcare and Rehabilitation,
                                       Appellant

                                               v.

   Adolfo R. JUIEL, Individually, Anna M. Juiel, Individually and on Behalf of Isaac Juiel,
   Individually, and as All Heirs of the Estate of Bertha Juiel, Deceased, and Lisa Ochoa, as
                     Representative of the Estate of Nora Nieto, Deceased,
                                            Appellees

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-04911
                         Honorable Karen H. Pozza, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the trial court’s order is REVERSED,
judgment is RENDERED granting appellant Specialty Select Care Center of San Antonio, LLC
d/b/a Casa Rio Healthcare and Rehabilitation’s motion to compel arbitration, and the matter is
REMANDED to the trial court for further proceedings consistent with this court’s opinion.

       We order that appellant Specialty Select Care Center of San Antonio, LLC d/b/a Casa Rio
Healthcare and Rehabilitation recover its costs of this appeal from appellees Adolfo R. Juiel,
Individually, Anna M. Juiel, Individually and on Behalf of Isaac Juiel, Individually, and as All
Heirs of the Estate of Bertha Juiel, Deceased, and Lisa Ochoa, as Representative of the Estate of
Nora Nieto, Deceased

       SIGNED July 20, 2016


                                                _____________________________
                                                Marialyn Barnard, Justice